DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered. Claims 1-21 are pending. 
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 7, 10, 12, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janszen (US 6200250 B1).
Regarding claim 1, Janszen discloses a disposable incontinence detection system (diaper 100) (Figs. 1, 19, Col. 1 lines 32-35) for monitoring an area for incontinence events, the incontinence detection system comprising: 
a substrate (layers 104, 107, 108, 109, 110) having a length and a width defining a monitoring area (Fig. 1, Col 2 lines 46-60); and 
a moisture sensor (sensing electrodes 114/314, coupling electrodes 117/317) positioned within the monitoring area (Figs. 1-3, Col 2 lines 54-60, Col 3 lines 5-9) and including a circuit that includes: 
a plurality of traces (114/314) spaced apart from each other such that the presence of moisture bridging a space between at least two of the traces will close the circuit (Figs. 1-3, Col 2 lines 54-60); 
a removable conductor (117/317) coupled to one of the plurality of traces (114/314) such that removal of the conductor irreversibly prevents the trace from closing the circuit, as Janszen teaches the system with different numbers of removable conductors (117/317) such as with fewer conductors with one pair of coupling electrodes rather than two, where they have been removed (Fig. 2, Col 4 lines 1-8), and Janszen teaches the conductors to be applied with adhesive (Col 4, lines 60-65, Col 8 lines 38-39) and also formed by removal of material (Col 5 lines 5-13) thereby modifying the sensitivity of the moisture sensor, since the signals will not be coupled with fewer coupling electrodes (Col 3 lines 5-12).


Regarding claim 2, Janszen further discloses wherein the removable conductor (117, 317) is one of a plurality of removable conductors and the plurality of traces (314) comprise: a first outer trace; a second outer trace positioned opposite the first outer trace, and one or more inner traces positioned between the first outer trace and the second outer trace, wherein each of the inner traces includes a respective one of the plurality of removable conductors (Fig. 3b, Annotated Fig. 1 below). 

    PNG
    media_image1.png
    491
    351
    media_image1.png
    Greyscale

Annotated Fig. 1: Janszen Fig. 3B indicating the plurality of traces



	Regarding claim 7, Janszen further discloses wherein the traces comprise electrically conductive ink (Col 4 lines 26-32). 

	Regarding claim 10, Janszen further discloses wherein the plurality of traces (314) includes at least four electrically conductive traces, wherein the removable conductor (317) is a first removable conductor of a plurality of removable conductors and two of the electrically conductive traces each include a respective one of the removable conductors (Fig. 3B, Col 5 lines 22-23). 

	Regarding claim 12, Janszen further discloses wherein the removable conductor is coupled to the substrate by an adhesive (Col 4, lines 60-65, Col 8 lines 38-39).
	
	Regarding claim 16, Janszen further discloses wherein the substrate is wearable, as the diaper (100) taught by Janszen in wearable (Figs. 1, 19).



	 Regarding claim 20, Janszen further discloses detecting a notification generated by the moisture sensor; and determining, in response to the detection of the notification, that an incontinence event has occurred, since Janszen teaches moisture monitoring devices set off an alarm (notification) to notify a user of wetness (Col 1 lines 17-21).

Regarding claim 21, Janszen further discloses wherein the conductor is coupled to the moisture sensor by an adhesive and removing the conductor from the trace comprises pulling the conductor from the moisture sensor, as Janszen teaches the conductors to be applied with adhesive (Col 4, lines 60-65, Col 8 lines 38-39) and also formed by removal of material (Col 5 lines 5-13).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-6, 11, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen, in view of Lastinger (US 9366644 B1).
	Regarding claims 4-6, Janszen further discloses the purpose of moisture monitoring devices it to set off an alarm to notify a user of wetness (Col 1 lines 17-21) 
	Lastinger, however, teaches a system for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein the sensor is configured to generate, in response to a determination that the circuit has been closed, when liquid contacts conductors within a boundary (Lastinger Fig. 4, Col 10 lines 11-20), a visual indication that an incontinence event has occurred (Lastinger Col 4 lines 26-30), an audible indication that an incontinence even has occurred (Lastinger Col 4 lines 26-28), and wherein the sensor is further configured to transmit, in response to a determination that the circuit has been closed, a wireless signal that indicates that an incontinence event has occurred (Lastinger Col 4 lines 30-32). Lastinger teaches notifying the user of wetness in the system so they may change the device to avoid leaking (as motivated by Lastinger Col 3 lines 10-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sensor of Janszen to generate a notification to the user such as with a visual indication, an audible indication and/or a wireless signal, as taught by Lastinger, to avoid leaking.

	Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Janszen, as applied above in claim 1, except for wherein the plurality of traces are spaced apart at predefined distances associated with predefined volumes of liquid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of traces of Janszen, to be spaced apart at predefined distances associated with predefined volumes of liquid, as taught by Lastinger, to estimate a volume of liquid in the system which will help the user avoid leaking. 

	Regarding claims 13-14, all of the elements of the current invention have been substantially disclosed by Janszen, as applied above in claim 1, except wherein each trace comprises a first segment and one or more second segments oriented perpendicular to the first segment (claim 13) and wherein the second segments of one of the plurality of traces are interdigitated with the second segments of another of the plurality of traces (claim 14).
Lastinger, however, teaches a system for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein each trace (conductors 470, 480) comprises a first segment, shown as a vertical segment of conductors (Lastinger Fig. 4), and one or more second segments oriented perpendicular to the first segment, shown as horizontal branches of conductors (Lastinger Fig. 4) and wherein the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the traces of Janszen, to comprise a first segment and perpendicular and interdigitated second segments, as taught by Lastinger, to space and locate the conductors to estimate an amount and spread of liquid to better inform a user. 

	Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Janszen, as applied above in claim 1, except wherein the moisture sensor is configured to apply a predefined voltage to one of the plurality of traces.
Lastinger, however, teaches a system for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein the moisture sensor is configured to apply a predefined voltage to one of the plurality of traces (conductors 470, 480, 490) (Lastinger Fig. 4, Col 9 lines 44-54) in order to estimate a volume of liquid present in the system (as motivated by Lastinger Col 10 lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor of Janszen to apply a predefined voltage to one of the plurality of traces, as taught by Lastinger, to estimate a volume of liquid in the system which will help the user avoid leaking. 

	Regarding claim 18, Janszen further discloses wherein the plurality of traces includes at least four electrically conductive traces (314) (Fig. 3B), wherein the removable conductor (317) is a first removable conductor of a plurality of removable conductors (Fig. 3B), and wherein two of the traces each includes a respective one of the removable conductors, since Janszen teaches all of the traces to include removable conductors (Fig. 3B, Col 5 lines 22-23) and wherein removing the conductor from the trace comprises removing the one or more selected conductors from the corresponding traces, as Janszen teaches the system with different numbers of removable conductors (117/317) such as with fewer conductors with one pair of coupling electrodes rather than two, where they have been removed leaving only the trace (Fig. 2, Col 4 lines 1-8).
Janszen is silent to the method further comprising: determining a threshold volume of liquid to be indicative of an incontinence event; selecting one or more of the conductors to remove based on the determined threshold volume of liquid.
	Lastinger, however, teaches a system and method for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, comprising determining a threshold volume of liquid (minimum amount of liquid) to be indicative of an incontinence event (Lastinger Col 3 lines 10-17), and since Lastinger teaches predetermined distances between conductors (470, 480, 490) to estimate a volume of liquid (Lastinger Col 9 lines 23-29) to estimate a volume of liquid (Lastinger Col 10 lines 43-46) and notify a user when a pad must be changed to avoid leaking (as motivated by Lastinger Col 3 lines 10-17). 

	Janszen and Lastinger are still silent to selecting one or more of the conductors to remove based on the determined threshold volume of liquid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the distance between traces according to a determined threshold volume of liquid, as suggested by Lastinger, by removing conductors of the Janszen/Lastinger device, since Janszen teaches the system with different numbers of removable conductors (117/317) such as with fewer conductors with one pair of coupling electrodes rather than two, where they have been removed (Fig. 2, Col 4 lines 1-8). Doing so would allow a user to estimate the present volume of liquid. 

Regarding claim 19, all of the elements of the current invention have been substantially disclosed by Janszen, as applied above in claim 17, except for positioning the substrate on a patient support apparatus.
Lastinger, however, teaches a system and method for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein the substrate is positioned on a patient support apparatus, such as in a medical pad on a patient’s bed (Lastinger Col 3 lines 9-10). Lastinger also teaches the substrate applied to a diaper (Lastinger Col 3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the substrate of Janszen on a patient support apparatus, such as a patient’s bed, as suggested by Lastinger, to expand the uses of the system to accommodate user preference. 

8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen in view of Gustafson (US 2008/0300559 A1).
Regarding claims 8-9, Janszen further discloses wherein the substrate further comprises a pad having a plurality of layers including a top layer (inner sheet 104) configured to be contacted by a user of the pad; wherein the moisture sensor (114, 117) is at least partially incorporated into one of the plurality of layers of the pad (claim 8) and wherein the plurality of layers further comprise an absorbent layer (absorber layer 107), a moisture sensor layer , a film layer (backing sheet 110), and a barrier layer (barrier 109) (claim 9) (Fig. 1, Col 2 lines 46-62). Janszen is silent to the top layer being non-woven. 
Gustafson, however, teaches an absorbent article with a wetness detector (Gustafson Fig. 1, abstract) with a skin contacting non-woven topsheet (Gustafson ¶ 0024), suitable for liquid penetration (as motivated by Gustafson ¶ 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the non-woven topsheet of Gustafson for the water permeable film of Janszen, as the substitution would achieve the 

Response to Arguments
9.	Applicant’s arguments regarding the amended claims, see Remarks filed 10/26/2020, with respect to the rejection(s) of claim(s) 1 and 17 under 35 USC § 103 over DePonte and Kato have been fully considered and are persuasive as it refers to the new limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Janszen with teachings from Lastinger and Gustafson to cure the deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        04/23/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781